Citation Nr: 1637426	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-24 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for back disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to a compensable initial rating for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and A.W.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972 and from October 1972 to November 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2012 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The March 2012 rating decision granted service connection for hearing loss and assigned a noncompensable initial rating for this condition effective September 6, 2010.  In December 2012, the Veteran submitted a VA Form 21-526b (Veteran's Supplemental Claim) requesting an increased rating for service-connected hearing loss.  While the RO construed this as a new claim for an increased rating, this request was made within the one year period to initiate an appeal of the March 2012 rating decision.  The Board therefore finds that it is most beneficial to construe this as a timely notice of disagreement as to the initial rating assigned for service-connected hearing loss.  See 38 C.F.R. § 20.201 (2015).

The reopened issue of entitlement to service connection for back disability and the issue of entitlement to a compensable initial rating for service-connected hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in March 2012, the RO denied the Veteran's claim of entitlement to service connection for residuals of acute muscle strain in back, claimed as lower back condition.

2.  Evidence added to the record since the prior final denial in March 2012 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for back disability.


CONCLUSIONS OF LAW

1.  The March 2012 rating decision that denied a claim to reopen a claim of entitlement to service connection for residuals of acute muscle strain in back, claimed as lower back condition, is final.  38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence having been received the claim for entitlement of service connection for back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claim for service connection for back disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran filed his original claim of entitlement to service connection for low back pain in January 1972.  The RO denied service connection for back condition in a March 1972 rating decision because it was not found on the Veteran's last examination in March 1972.  In an April 1976 rating decision, the RO continued the denial finding that although service clinical records revealed the Veteran was seen in July 1975 for back pains incurred when he hyperextended his spine when diving from a diving board, the diagnosis at that time was muscular strain and official examination showed no evidence of any orthopedic abnormality, x-rays of the spine were negative.

The Veteran filed a request to reopen the claim of service connection for lower back condition in September 2010 and the March 2012 rating decision denied the claim for residuals of acute muscle strain in back determining that there was no evidence linking the Veteran's current back condition to his military service.

The Veteran was advised of the March 2012 rating decision and his appellate rights in the same month.  No new and material evidence was received within one year of the March 2012 rating decision, nor did the Veteran file a timely appeal to that decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The basis of the prior final denial was the RO's finding that there was no evidence linking the Veteran's current back condition to his service.  Specifically, the VA medical opinion found no link between the Veteran's diagnosed medical condition and military service.  To that effect, an October 2011 VA examination provided an opinion that the Veteran had congenital lumbar lordosis and his current low back disability was consistent with his preexisting lumbar lordosis.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the March 2012 rating decisions that addresses this basis.

Pertinent evidence submitted and obtained since the March 2012 rating decision includes VA treatment records from May 2013 to January 2014 reflecting complaints of lower back pain and various lay statements submitted by the Veteran.

In particular, during his May 2016 Board hearing, the Veteran testified that his back was asymptomatic prior to service although he worked in many jobs often involving heavy lifting and he never had any problems with his back through his basic training.  He reported he injured his back in 1975 during his tour in Korea when he came off a high dive in the water.  He immediately felt pain when he came out of the water and went on sick call.  He further stated that he has continued to have recurrent back pain and sought treatments ever since that injury in service. 

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issue of whether the Veteran currently has back disability that first manifested during service or is otherwise related to his service.  Therefore, it is presumed credible for the limited purpose of reopening claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim for service connection for back disability.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for back disability, since the March 2012 rating decision.  On this basis, the issue of entitlement to service connection for back disability is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for back disability, is reopened, and to this extent only, the appeal is granted.


REMAND

As outlined above, the Board has reopened the claim for service connection for back disability.  However, prior to appellate consideration of the reopened claim by the Board, the Veteran must be afforded de novo consideration of the reopened claim on the merits by the RO.

The Veteran claims that he experiences back pain as a result of a back injury that occurred in service.  He asserts that although he might have had a preexisting back condition, as noted on his July 1970 entrance examination, he never had any problems with his back prior to service and through his military training until he injured his back in a diving injury in 1975.  He testified during the May 2016 Board hearing that he continually experienced and complained of back pain ever since that time.

For VA service connection purposes, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness on entry, VA must now show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Defects are defined as 'structural or inherent abnormalities or conditions which are more or less stationary in nature.'  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

Congenital or developmental 'defects' automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But such 'defects' are not 'diseases' or 'injuries' within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is 'more or less stationary in nature', while the latter is 'capable of improving or deteriorating.'  See VAOPGCPREC 82-90 at para. 2.

Even if it is determined during service that a veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990).

However, the presumption of soundness does not apply to congenital defects because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is 'not the type of disease-or injury-related defect to which the presumption of soundness can apply').  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.

In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, among other things.  Id.
As such, a VA medical opinion should be obtained in this matter.

With regard to the claim for an increased rating for hearing loss, the Veteran testified at the May 2016 Board hearing that his hearing loss disability has worsened since his last VA examination in February 2013.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Accordingly, a more contemporaneous VA examination is required to provide a current picture of the Veteran's service-connected hearing loss, at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the Veteran, from the VA Medical Center (VAMC) and outpatient clinic in Muskogee and Tulsa, Oklahoma, and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA spine disorders examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

Following a review of the medical records in the claims file, the examiner must offer an opinion as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that lumbar lordosis is a congenital defect?  If so, is it at least as likely as not that lumbar lordosis was subject to a superimposed disease or injury during service?

(b)  Is it is at least as likely as not that lumbar lordosis disability is a congenital disease?  If so, was it first manifested during service, or preexisted service, but was aggravated beyond natural progression during service?

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale must be provided for each opinion offered.

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of pure tone decibel loss at 1000, 2000, 3000 and 4000 Hertz must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  The examiner must fully describe the functional effects caused by the Veteran's hearing disability.  The claims file and a copy of this remand must be made available to the examiner and reviewed in conjunction with the examination.

4.  After completing the above development, and any other development deemed necessary, adjudicate de novo on the merits the reopened claim of service connection for back disability and the claim for a compensable initial rating for service-connected hearing loss.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


